Order, Supreme Court, New York County (Bruce Allen, J.), entered on or about January 12, 2004, which, inter alia, granted petitioner’s motion to stay arbitration pursuant to CELR article 75, unanimously affirmed, without costs.
The governing agreement sets forth what must be construed as three conditions precedent to arbitration, and since none of those conditions had been met, the court properly granted the application to stay arbitration (see Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 7-8 [1980]; Matter of Asphalt Green, Inc. [Herbert Constr. Co.], 210 AD2d 21 [1994]). Concur—Nardelli, J.P., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.